E. BRYAN WILSON
Acting United States Attorney

KAREN E. VANDERGAW
A. JAMES KLUGMAN
CHRISTOPHER D. SCHROEDER
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: karen.vandergaw@usdoj.gov
       james.klugman@usdoj.gov
       christopher.schroeder@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                 )
                                            )
                          Plaintiff,        )
                                            )
         v.                                 ) Case No. 3:16-cr-0086-SLG
                                            )
  JOHN PEARL SMITH,                         )
                                            )
                          Defendant.        )
                                            )

                 REQUEST FOR NOTICE OF AN ALIBI DEFENSE

       NOW COMES the United States of America, by and through undersigned counsel,

and hereby respectfully requests, pursuant to Fed. R. Crim. P. 12.1(a)(1), that the

Defendant provide to the Government within 14 days a written notice of any intended alibi




        Case 3:16-cr-00086-SLG Document 1107 Filed 08/26/21 Page 1 of 3
defense related to the offenses alleged in the indictment that occurred at the following

dates, times, and locations:

                                 APPROXIMATE
               DATE                                             LOCATION
                                  TIME (AST)

                                                         6201 S. Settlers Bay Drive,
         September 2015        12:00 a.m. – 6:00 a.m.
                                                         Wasilla, AK 99623

                                                         5238 Alvin’s Alley,
         May 11, 2016          12:00 a.m. – 6:00 a.m.
                                                         Meadow Lakes, AK 99654

                                                         7350 W. Coal Road,
         June 5, 2016          2:00 a.m. – 4:00 a.m.
                                                         Meadow Lakes, AK 99654

       The United States requests that Defendant provide written notice of each specific

place he claims to have been at the dates and times above, as well as the name, address,

and telephone number of each alibi witness on whom the defendant intends to rely at trial.

See Fed. R. Crim. P. 12.1(a)(2).

       In the event that Defendant fails to provide written notice of any intended alibi

defense within 14 days of this request, the United States will seek to exclude the testimony

of any undisclosed alibi witnesses from trial. See Fed. R. Crim. P. 12.1(e).

       RESPECTFULLY SUBMITTED August 26, 2021, in Anchorage, Alaska.

                                            E. BRYAN WILSON
                                            Acting United States Attorney

                                            s/ Christopher D. Schroeder
                                            CHRISTOPHER D. SCHROEDER
                                            Assistant U.S. Attorney




 U.S. v. John Pearl Smith                  Page 2 of 3
 3:16-cr-00086-SLG

        Case 3:16-cr-00086-SLG Document 1107 Filed 08/26/21 Page 2 of 3
CERTIFICATE OF SERVICE

I hereby certify that on August 26, 2021,
a copy of the foregoing was served
electronically via the CM-ECF system on:

Mark A. Larrañaga
Suzanne Lee Elliott
Theresa M. Duncan

s/ Christopher D. Schroeder
Office of the U.S. Attorney




 U.S. v. John Pearl Smith              Page 3 of 3
 3:16-cr-00086-SLG

        Case 3:16-cr-00086-SLG Document 1107 Filed 08/26/21 Page 3 of 3
